DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment corrects three editorial errors in the specification, as follows (Note that two of the errors were also corrected in the parent application No. 16/356,997):
IN THE SPECIFICATION
The following paragraphs have been amended to:
--[073]    Figure 6 shows the FPS simulation results for the example blast scene (e.g., Figure 5), and predicted blast wave loads on a human body at three time-instances (e.g., 1.8 ms, 1.9 ms, and 2.1 ms) during blast wave propagation around the human body. Going from to left, it can be seen that the lighter portion is higher pressure that spreads and increases over the time period.--

--[085]    In order to test the capability of the current optimization method, a study can simulate an IED blast on a group of people with unknown charge and unknown blast location. Each person is wearing a single pressure sensor on his chest to record blast pressure time history. A group of four people are arranged as in Figure 14. First, the protocol performed a forward simulation to record blast pressure data. During the forward simulation, there was 5 lbs of C4 explosives and an explosion center at coordinates (x, y, z) = (2, -1, 0) m, as shown in Figure 14. The pressure data obtained via forward simulation is used as an input to the inverse problem solver to predict the IED mass m and locations x, y and z. Figure 15 shows the pressure field at selected times on each human body.--	

--[090]    In some embodiments, a system for reconstruction of an explosion blast loading on a subject can include at least two pressure sensors and a computing system configured to: receive sensor data from the at least two pressure sensors, the sensor data being generated in response to an explosion blast wave; compute an explosion location and explosive charge mass of an explosive that caused the explosion blast wave based on the sensor data; and compute explosion blast loading on a subject from the explosion location and explosive charge mass. In some aspects, the pressure sensors are configured as wearable pressure sensors. In some aspects, the pressure sensors are embedded in equipment configured to be worn by the one or more subjects. In some aspects, the pressure sensors are outfitted on a vehicle or equipment or drone or building. In some aspects, the computing of the explosion location and explosive charge mass includes processing the sensor data through an 

Reasons for Allowance
Claims 1-20 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  “A method of calculating blast injury metrics in a scene, the method comprising… positioning a virtual sensor on each anatomical soldier model to correspond with real pressure sensor on the real subject; calculating weapon signature of the blast source using body-worn and free-field ambient pressure sensor data, the weapon signature including pressure versus time for a blast from the blast source; generating simulated pressure traces on each anatomical soldier model at each virtual pressure sensor; calculating blast injury metrics for the at least one real subject; and generating a report that includes the blast injury metrics for the at least one real subject.”
(Claims 2-12 are dependent on claim 1.)

With respect to independent claim 13, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  “A method of generating an anatomical soldier model, the method comprising… articulating segmented virtual soldier model into a pose of a real subject of a blast scene; generating a surface mesh of the articulated segmented virtual soldier model; and generating a report that includes the articulated segmented virtual soldier model and the real subject of the blast.”
(Claims 14-17 are dependent on claim 13.)

With respect to independent claim 18, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  “A method of calculating a weapon signature for a blast source of a weapon, the method comprising… reconstructing scene to place a virtual pressure sensor at a position for each of the plurality of pressure sensors; obtaining time-gated pressure trace data for each of the plurality of pressure sensors; processing the time-gated pressure trace data to obtain a blast wave at the blast source; defining the blast wave at the blast source as a weapon signature for the weapon; and generating a report to include the weapon signature for the weapon.”
(Claims 19-20 are dependent on claim 18.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record discussed below and not relied upon is considered most pertinent to applicant's disclosure.
US 7,660,692 B2 to Van Albert et al. is considered to be prior art reference closest to the subject matters claimed in the independent claims 1 and 13, which, in an aspect, aim to estimate injury metrics caused by a blast to a person’s body (so as to facilitate a medical treatment for the person for example).  Van Albert et al, however, anticipates a different inventive concept that appears to exclude the allowable subject matters.
US 2017/0019639 A1 to Bae is considered to be prior art reference closest to the subject matter claimed in the independent claim 18, which, in an aspect, aims to reconstruct a blast scene and to provide a signature of a blast source at the blast scene (so as to estimate injury metrics caused by the blast source to a person’s body, thereby facilitating a medical treatment to the person for example).  Bae, however, doesn’t anticipate the allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        June 8, 2021